Citation Nr: 1510542	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  07-34 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a cognitive disability with memory        loss and neurological problems, to include as secondary to service-connected disabilities.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Mary Hoefer, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from    a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2008, the Veteran testified at a hearing before a Decision Review Officer at the RO.  In May 2009, he testified at a Travel Board hearing before the undersigned Veterans Law Judge.  Transcripts of those hearings are of record.

In October 2009 and April 2011, the Board remanded the current issues for further evidentiary development.  In October 2012, the Board issued a decision that denied entitlement to a TDIU and to service connection for a cognitive disability.  The Veteran subsequently appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2014, the Court issued a memorandum decision vacating and remanding the Board's decision with respect to both issues.

In addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  Any further development or adjudication of this matter should take into account both the paper and electronic files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In its October 2012 decision, the Board denied the Veteran's claim for service connection for a cognitive disorder with memory loss and neurological problems, relying on several VA and private examinations in finding that his current cognitive difficulties, including such symptoms as memory loss and difficulty with multi-tasking and visual-motor skills, were not related to service.  The Court subsequently vacated and remanded that decision for further explanation regarding the Board's reliance on the examinations already of record, or for remand for an additional VA examination.  

In January 2015, the Veteran, through his attorney, submitted a psychological evaluation from a private provider who opined that the most likely cause of the Veteran's current cognitive impairments was his in-service head trauma and that, when viewed in the context of his completion of high school without the aid of extensive special education, it was highly unlikely that his cognitive dysfunction  was congenital as had been posited by past examiners.  However, that private evaluation was reportedly based on certain documents from the claims file and the Veteran's attorney's "summary of [the Veteran's] claims file."  Thus, it appears that the complete claims file was not reviewed.  

As it does not appear that the 2015 psychological opinion was based on review of the entire record, which includes documents as to the Veteran's level of functioning prior to service, the Board finds that the claim should be remanded to obtain an opinion from a VA neurologist to ascertain whether the Veteran's injury resulting in an orbital fracture and/or his exposure to carbon monoxide for an hour resulted in his current cognitive disability 

As the Veteran's claim of entitlement to a TDIU is inextricably intertwined with his claim for service connection for a cognitive disability, it must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records dating since June 2012. 

2.  Send the claims file to a VA neurologist to obtain an opinion as to whether the Veteran's reported cognitive disorder is related to service.  If the neurologist determines that an examination or specific testing is deemed necessary to respond to the questions, such should be scheduled.    

Following review of the claims file, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's cognitive disorder is related to service, to include the Veteran's September 1984 carbon monoxide exposure and his January 1985 fall during which he struck his head on a sink and sustained a left tripod fracture.  In issuing the opinion,  the examiner should discuss the importance, if any, of   the Veteran's in-service performance reviews both before and after the 1984 and 1985 incidents, his  pre-service educational record, and first post-service  indication of cognitive impairment in 1998.  The medical rationale for all opinions expressed should be provided.

3.  After completing the requested action, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits      sought on appeal remain denied, the Veteran and his attorney should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

